Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 14-20 are currently pending and have been examined. 
This action is made Non-Final

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 14, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New teachings from Muller have been added to teach the new limitations of the independent claims, which is explained fully in the rejection below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. as being unpatentable over  Roka (U.S. Pub No. 20200211376) in view of Muller (3-D Reconstruction of a Dynamic Environment)


Regarding Claims 1,
	Roka teaches 

a traffic reconstruction system comprising:
one or more processors, the one or more processors being programmed to initiate executable operations comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18])

receiving driving environment data from at least one of a plurality of connected vehicles and one or more infrastructure devices at different moments in time, the driving environment data including at least position data of one or more objects in a driving environment, the driving environment data including camera data of the one or more objects in the driving environment; and (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Ranging (LIDAR) sensors, or both. Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction. “ [13]; “sensors 110 can be mounted on roads or landmarks on roads, such as traffic poles and light poles and, that is, to detect road, surface above the road, areas below the roads, traffic, and environmental conditions in real or near real time. This architecture will also entail digital mapping of the road in three dimensions, so vehicles 114, 115 can receive three dimensional data of stationary structures and objects on the road and also real time data when there's any change in those structures and objects,” [8])

analyzing the received driving environment data to generate a traffic reconstruction, the traffic reconstruction spanning over space and time. (Fig 6. 135,136; “the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads” [12]; “the same algorithm can be used to calculate the relative rate of movement based on the total number of vehicles per minute traveling along the straight path at a particular location in the last minute compared to the total number of vehicles per minute traveling along the same straight path at the same location at the same day and time in the previous week.” [25])


Roka does not explicitly teach the dynamic modelling including interpolating the behavior of the one or more objects from the position data at the different moments in time, the traffic reconstruction showing movement of the one or more objects in the driving environment, the traffic reconstruction projecting a representation of the one or more objects to be into different coordinate frames or viewpoints, and, by using such a representation and trajectory information, the traffic reconstruction reconstructing the appearance of the one or more objects from a plurality of angles while moving in the driving environment however Muller, does explicitly teach


the dynamic modelling including interpolating the behavior of the one or more objects from the position data at the different moments in time, (“Dynamic objects are processed by mapping all textures of an object onto a common synthetic 3-D model. The model is selected from a database by comparing its 2-D projections into the initial views with the original textures. For smooth animation, the object position needs to be updated each render cycle, which is often much higher than the typical frame rate of the input surveillance cameras. Therefore, object positions have to be interpolated along the estimated 3-D motion trajectory. Finally static and dynamic parts are combined to create the final scene, which allows free navigation for better traffic investigation and 3-D analysis.” [VII Summary and conclusion] System is interpolating data/ filling in missing data between two points of movement. The system is interpolating/interjecting perceived behavior of the vehicle to fill in missing data regarding the object to accurately show how the vehicle moves in 3D space.


the traffic reconstruction showing movement of the one or more objects in the driving environment, (“Finally, the 3-D scene is composed of static background and dynamic objects.” [VI]; 

    PNG
    media_image1.png
    441
    364
    media_image1.png
    Greyscale

“The second part contains a common data fusion step followed by a Kalman filter for estimating the position and motion of an object in 3-D. The first task is the recognition of objects in all views. This is done by evaluating the locations of all tracked objects in all views using the previously estimated homography information” [V:B] System is creating a traffic reconstruction which shows vehicles as they move through an environment as shown in the cameras. System is merging the multiple camera feeds together to create 3D reconstruction of traffic

the traffic reconstruction projecting a representation of the one or more objects to be into different coordinate frames or viewpoints, and, by using such a representation and trajectory information, the traffic reconstruction reconstructing the appearance of the one or more objects from a plurality of angles while moving in the driving environment. (“To assign objects from one view to another the minimum error has to be located in each column, taking into account a maximum threshold to avoid wrong assignments due to segmentation and tracking errors. This is repeated for all combinations of views and the extracted information is integrated. Thus, all views of an object are associated with one unique object at a higher semantic level. Due to data fusion of multiple views, objects can be tracked even if they are occluded in other views.” [V:B]


    PNG
    media_image2.png
    373
    359
    media_image2.png
    Greyscale



Where the system will take the camera data to reconstruct the vehicle in three dimensions which are used to allow view of the individual vehicles from a plurality of angles through the reconstruction

It would have been obvious to one skilled in the art by the time of the effective filing date to have combined Roka with the teachings of Muller as “A 3-D model is generated that allows observing the traffic scene from an arbitrary viewpoint and direction. This enables a better visualization and  analysis of the traffic, e.g., after a crash or in an emergency situation. It also allows analyzing the 3-D properties of the scene and the moving vehicles (e.g., evaluation 3-D motion trajectories). A basic goal of surveillance systems is to get a good coverage of the observed area with as few cameras as possible to keep the costs for installation and maintenance of cameras and transmission channels and complexity in scene calibration reasonable.” [I. Introduction]




Regarding Claim 8
	As shown in the rejection above, Roka, and Muller teaches claim 1. 
Roka further teaches 

wherein the received driving environment data includes cooperative perception messages. (so vehicles 114, 115 can receive three dimensional data of stationary structures and objects on the road and also real time data when there's any change in those structures and objects,” [8])


Regarding Claim 11 
	As shown in the rejection above, Roka and Muller teaches claim 1. 
Roka further teaches 

wherein the executable operations further include: 
causing a request for driving environment data to be sent to a plurality of connected vehicles, and wherein the driving environment data is received from the plurality of connected vehicles in response to the request. (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Ranging (LIDAR) sensors, or both. Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction.“ [13])

Regarding claim 14, 
Claim 14 recites a method reciting substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1. 

Regarding Claim 15
	As shown in the rejection above, Roka, and Muller teaches claim 14. 

Roka, further teaches the method further including:
determining a driving maneuver for an ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; Roka “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

Regarding Claim 18
	As shown in the rejection above, Roka, and Muller teaches claim 14 it recites a method reciting substantially the same limitation as claim 11 above, therefore is rejected for the same reason as claim 11.

Regarding claim 20, it recites a computer program product reciting substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  
In addition, Roka teaches:
a computer program product for traffic reconstruction, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform a method comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18]) 


Claims 2, 3, 5, 6, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Roka, and Muller in view of Martin (U.S. Pat No. 10684626).

Regarding Claim 2
	As shown in the rejection above, Roka, and Muller teaches the limitations of claim 1.

	Roka, and Muller does not teach wherein the one or more processors are located onboard an ego vehicle, Martin does explicitly teach:
wherein the one or more processors are located onboard an ego vehicle. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n.” Column 22, 49-50)  

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Muller to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit on the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

Regarding Claim 3
	As shown in the rejection above, the combination of Roka, Muller, and Martin disclosed the limitations of claim 2
	Roka further teaches 

wherein the executable operations further include:
determining a driving maneuver for the ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

Regarding Claim 5
	As shown in the rejection above, Roka, and Muller teaches the limitations of claim 1.
	
Roka, and Muller does not teach wherein the one or more processors are a part of an infrastructure device, Martin does explicitly teach:

wherein the one or more processors are a part of an infrastructure device. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56)  

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, and Muller to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit in infrastructure devices closer to the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

Regarding Claim 6
	As shown in the rejection above, the combination of Roka, Muller, and Martin disclosed the limitations of claim 5
	Roka further teaches 
wherein the executable operations further include:
transmitting the traffic reconstruction to one or more connected vehicles. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])

Regarding Claim 7
	As shown in the rejection above, the combination of Roka, Muller, and Martin disclosed the limitations of claim 5
	Roka further teaches 
wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“that video feed is then processed by the remote server to identify stationary and mobile objects…. Stationary or affixed sensors that are mounted on fixtures on roads, such as traffic poles, light poles, and on buildings.” [19-20])
	
Although Roka teaches, wherein the infrastructure device is one of a sign, a traffic light, or a billboard.  Martin explicitly teaches:

wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56) 

Regarding Claims 9
	As shown in the rejection above, Roka and Muller disclosed the limitations of claim 1 
	Roka further teaches 
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])

Although Roka teaches, wherein the executable operations further include: transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle,  Martin also explicitly teaches:
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle ( “The V2X communication may enable data to be transferred between the apparatuses 100a-100n (e.g., so each of ego vehicle 50 and the vehicles 410a-410d may access the most up to date information” column 23, 1-5; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n. Similarly, infrastructure may implement one or more of the apparatuses 100a-100n” column 22, 49-53)

Regarding Claim 17
	As shown in the rejection above, Roka, and Muller teaches claim 14 it recites a method reciting substantially the same limitation as claim 9 above, therefore is rejected for the same reason as claim 9.

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Roka, and Muller in view of Doig (U.S. Pub No. 20190339082).

Regarding Claims 4
	As shown in the rejection above, Roka, and Muller disclosed the limitations of claim 1 
	
Roka and Muller does not teach “wherein the executable operations further include: causing a warning or message to be presented to an occupant of a vehicle based on the traffic reconstruction, or causing a waning or message to be displayed or generated on a connected infrastructure device.” However, Doig does explicitly teach:

wherein the executable operations further include:
causing a warning or message to be presented to an occupant of a vehicle based on the traffic reconstruction, or
causing a waning or message to be displayed or generated on a connected infrastructure device. (“Another type of advanced driver assistance system (ADAS) is a passive safety system that provides warning signals to a human driver to take actions. Both active and passive safety ADAS systems may take input from V2X and ITS systems.” [0023]; “In other cases, fixed infrastructure may give an alert to approaching vehicles that they are about to enter a dangerous intersection or alert vehicles to other vehicles or pedestrians approaching the intersection. This alert can include the state of signals at the intersection (signal phase and timing (SPaT)) as well as position of vehicles or pedestrians or hazards in the intersection. Other examples of ITS communications would be known to those skilled in the art.” [0024])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, and Muller to include the teachings of as taught by Doig to because “V2X communications may be used for road safety, for improving efficiency of road transportation, including movement of vehicles, reduced fuel consumption, among other factors, or for other information exchange.” See at least [39].


Regarding Claim 12
	As shown in the rejection above, Roka, and Muller disclosed the limitations of claim 1
	
Roka, and Muller does not teach “wherein analyzing the received driving environment data to generate a traffic reconstruction includes: using traffic rules or car following rules to predict movement of vehicles between two moments in time.” However, Doig does explicitly teach:
wherein analyzing the received driving environment data to generate a traffic reconstruction includes:
using traffic rules or car following rules to predict movement of vehicles between two moments in time. (“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system predicts where a vehicle will be between two moments of time, the system further uses traffic rule conditions (traffic lights) while predicting how vehicles will respond in the environment.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, and Muller to include the teachings of as taught by Doig to reduce the required amount of data sent on the system and therefore improve system bandwidth/ latency “Therefore, some compression can be achieved by objects on the i-frame LCPM following their predicted paths in the p-frames. Thus, in some cases both stationary and moving objects can be omitted from the p-frame if they follow their predicted paths.” See at least [122]. 

Regarding Claim 16
	As shown in the rejection above, Roka, and Muller teaches claim 14 it recites a method reciting substantially the same limitation as claim 4 above, therefore is rejected for the same reason as claim 4.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roka and Muller in view of Kaur (U.S. Pub No. 20180211529)

Regarding Claim 10
	As shown in the rejection above, Roka and Muller disclosed the limitations of claim 1

Roka and Muller do not explicitly teach wherein the traffic reconstruction includes a traffic jam profile, however, Kaur does explicitly teach


wherein the traffic reconstruction includes a traffic jam profile. (“More particularly, instructions 212 may analyze the received data to describe a flock traffic pattern in terms of traffic properties such as, for example, traffic density (e.g., a number of flock vehicles per unit length or unit area), vehicle proximity (e.g., average and variance of distance between flock vehicles), speed/velocity and/or acceleration of the flock (e.g., average and variance, which may also indicate whether flock traffic exhibits stop-start patterns or is free flowing),” [22]. The flow pattern analyzer is able to sense the flow of vehicles, specifically stop and go traffic which is considered a traffic jam.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Muller to include the teachings of as taught by Kaur to allow for a wider variety of traffic patterns to be sensed and in the case of stop and go traffic to allow for “the connected vehicles may be useful for improving road safety and convenience.” See at least [11].
                                                                                                                                                                                                       
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Roka and Muller, and Kaur, in view of Doig.
As shown in the rejection above, Roka and Muller disclosed the limitations of claim 14

Roka further teaches

wherein analyzing the received driving environment data to generate a traffic reconstruction includes:
using [[traffic rules or]] car following rules to predict movement of vehicles between two moments in time (“using the aggregated data to derive patterns to describe historical behaviors, density, speed, and characteristics of the one or more objects and the space and the environment around the one or more objects; aggregating, analyzing, and storing historical data of cardinal direction movement of the one or more objects from one direction to an other direction; and creating at least one prediction comprising probabilistic behaviors and characteristics of the one or more objects and the environment around the one or more objects.” [Claim 4] System is using historical data of the object to determine how it is likely to behave in the future. The system is creating a likely set of rules the vehicle can behave with to better predict the future movement of the vehicles

Roka and Muller do not explicitly teach, “using traffic rules to predict movement of vehicles between two moments in time.” However, Kaur explicitly teaches:
wherein analyzing the received driving environment data to generate a traffic reconstruction includes:
using traffic rules or car following rules to predict movement of vehicles between two moments in time. (“For example, instructions 212 may include an inference engine which utilizes logical rules and a knowledge base to infer the nature of a flock traffic pattern from the flock traffic pattern itself (e.g., the traffic properties described above) and/or data from the connected vehicles.” [23]; “Instructions 308, when executed by the processor 302, may retrieve data from a non-vehicular source. For example, such data may relate to traffic and may include but are not limited to weather data, map data, traffic regulations (e.g., speed limits, passing zones, etc.),” [25]; “To determine a flock traffic pattern, instructions 212 may analyze data on a per-vehicle basis or may analyze data on an aggregated basis for the entire flock.” [22])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Muller to include the teachings of as taught by Kaur to allow for a wider variety of traffic patterns to be sensed and in the case of stop and go traffic to allow for “the connected vehicles may be useful for improving road safety and convenience.” See at least [11].

The combination of Roka, Muller and Kaur does not teach using traffic rules or car following rules to predict movement of vehicles between two moments in time. However, Doig explicitly teaches 

using traffic rules or car following rules to predict movement of vehicles between two moments in time (“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system predicts where a vehicle will be between two moments of time, the system further uses traffic rule conditions (traffic lights) while predicting how vehicles will respond in the environment.

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, Muller and Kaur to include the teachings of as taught by Doig to reduce the required amount of data sent on the system and therefore improve system bandwidth/ latency “Therefore, some compression can be achieved by objects on the i-frame LCPM following their predicted paths in the p-frames. Thus, in some cases both stationary and moving objects can be omitted from the p-frame if they follow their predicted paths.” See at least [122]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (U.S. Pat No. 10108863): A system and method are provided for mapping spatial and temporal measurements of motion constrained objects in a scene, e.g., vehicles. The method comprises determining a location parameter, and/or other interesting properties, for each of a plurality of objects at a plurality of points over time; generating a vector field over location and time using the location parameters, to specify the motion of each object over time; deriving measurements for each object using velocities from the vector field for that object, as the object moves through the scene over time; and outputting both individual and aggregate object and object property flow for the plurality of objects. Combining the generated map with a network graph and/or network model can provide network flow insights useful for historic event analysis, network flow monitoring, and planning purposes.
                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668